Napton, J.
— The injury to the plaintiff’s farm in this ease was occasioned by the same fire heretofore referred to in the case of Poeppers v. Missouri, Kansas & Texas Ry. Co. The case was tried, however, in a different county and before a different judge. The instructions in this case, it will be seen from a copy of them in the statement, are as favorable to the defendant as could have been asked. The question of an intervention of a new cause of damage between the original fire and its ultimate destruction of plaintiff’s property is clearly put to the jury, and they are told that, if the wind on the morning succeeding the fire was an extraordinary one, the defendant? was entitled to a verdict. The judgment must be affirmed.
Affirmed.